significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug t er za ad re change in actuarial assumptions taxpayer authorized representative plan dear this letter constitutes notice that approval has been granted for the change in assumptions as described below this approval applies for the plan_year beginning the approval has been granted in accordance with sec_430 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 in granting this approval we have considered only the acceptability of the proposed assumptions and as necessary the methodology by which they were determined we are not expressing any opinion as to the accuracy or acceptability of any calculation or other material submitted with your request sec_430 of the code provides that for certain plans no actuarial assumption other than interest rates and mortality assumptions used to determine the funding target may be changed without approval from the secretary according to information submitted with the request sec_430 applies to the plan therefore taxpayer is requesting approval before these proposed changes in assumptions are implemented taxpayer represents that the proposed changes in assumptions are necessary to better reflect expected future behavior of the plan participants and thus enable the liabilities of the plan to be more accurately measured these proposed changes are based on an experience study period this approval applies to the change_of the following assumptions rates of retirement for male employees rates of retirement employees rates of retirement for female employees rates of retirement for female for male rates of withdrawal for employees the authorized representative has confirmed in writing and under penalty of perjury that each of the assumptions contained in this ruling are the actual rates that taxpayer seeks to apply to the plan employees and rates of withdrawal for employees annual rates of retirement - male years_of_service employees age annual rates of retirement - female years_of_service employees age annual rates of retirement - male employees years_of_service age annual rates of retirement - female employees years_of_service age annual rates of withdrawal - employees mates years_of_service age females age years_of_service annual rates of withdrawal - employees males years_of_service q females years_of_service age o age when filing form_5500 for the plan_year beginning change in non-prescribed assumptions has been made for the current_year on line of the schedule sb by checking the yes box you should also include a copy of this letter as an attachment to the schedule sb labeled schedule sb line - change in non-prescribed actuarial assumptions indicate that a _ this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is intended to solely address the issues specifically described above for any issue not specifically addressed in this ruling the plan must satisfy all applicable sections of the code and or regulations as in effect for the relevant plan_year s a copy of this letter is being sent to the manager of ep compliance and the manager of ep classification a copy of this letter is also being sent to your authorized representative pursuant to a power_of_attorney form on file in this office have any questions regarding this matter please contact at if you id sincerely yours david m ziegler manager employee_plans actuarial group cc
